Citation Nr: 0807718	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
September 1968, including two temporary duty assignments 
(TDY) in the Republic of Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied service connection for PTSD. 
The veteran filed a notice of disagreement (NOD) in October 
2005 specific to the denial of service for PTSD.  In November 
2005, the RO issued a statement of the case (SOC) in October 
2001, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2006.

In August 2006, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In September 2007, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims following a de novo review of the entire evidence 
of record.

The veteran failed to appear for a requested videoconference 
hearing before the Board in March 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to fairly adjudicate the 
claim for service connection for PTSD.
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

Service records in this case show that the veteran served on 
two periods of temporary duty in Vietnam, but his military 
occupational specialty (aircraft propeller mechanic) and 
awards are not indicative of combat.  

An April 1996 letter from L. Reinberg, Ph.D., the veteran's 
previous psychologist, reflects that the veteran was 
diagnosed with and underwent therapy for PTSD from May 1988 
to March 1989.  In this regard, Dr. Reinberg diagnosed PTSD 
with anxiety and depression secondary to PTSD based on the 
veteran's reports of traumatic events while serving in 
Vietnam.  In addition, Dr. Reinberg indicated that the 
veteran self medicated with alcohol and drugs to help him 
sleep, blur frightening memories, and relieve his anxiety 
related to events in Vietnam.  

The Board also notes that Fairfield Hills Hospital records 
reflects that the veteran was hospitalized in 1974 for 
detoxification, on admission it was noted that he appeared 
slightly depressed.  An August 1990 New Haven Vet Center 
shows an impression of PTSD, a March 2005 Stamford Hospital 
outpatient behavioral health treatment plan includes a 
diagnosis of PTSD, and an August 2005 VA outpatient record 
reflects that a PTSD screen was positive.  

The basis of the RO's denial of the claim of entitlement to 
service connection for PTSD in the September 2005 decision 
was that the veteran had not submitted evidence that he had a 
current diagnosis of PTSD.  However, the Board finds that, 
based on the above medical evidence, the veteran appears to 
have a current diagnosis of PTSD. 

In addition, the Board finds that the record includes 
adequate information (type of stressor, unit assignment, and 
date of stressor within a two-month period) for the RO to 
attempt to verify the veteran's claimed stressors.  The 
veteran submitted a partially completed PTSD Questionnaire in 
April 2006.  He also made statements to his private 
psychologist and Vet Center therapists, as well as provided 
testimony during an August 2006 RO hearing outlining his 
stressors.  The alleged stressors include serving in a combat 
zone, coming under enemy fire while performing his duties, 
assisting a Vietnam village where many of the people had been 
maimed, and seeing a lot of dead bodies of American soldiers, 
some in body bags others the veteran observed in a state of 
decomposition, that were left behind.  

In addition, a July 1967 Temporary Duty Order shows that the 
purpose of the veteran's TDY in Da Nang, from August 6, 1967 
to September 11, 1967 was maintenance support of a classified 
mission, which tends to support the veteran's hearing 
testimony that "the target was secret."  All personnel 
listed on the July 1967 TDY order, which included the 
veteran, were assigned to the 441st Field Maintenance 
Squadron.  

Service personnel records also show that the veteran had a 
second period of TDY in Vietnam from January 12, 1968 to 
February 11, 1968; however, there is no TDY Order of record.  
The veteran testified that his second TDY was by verbal order 
to Cam Ranh Bay, during which he was on a military base in 
Khe Sann to retrieve downed C-130 planes he described as 
"hot" (secret); however, the planes were unsalvageable.  In 
Khe Sann, he came under heavy mortar fire and saw a lot of 
dead American bodies.  A September 1968 performance report 
indicates that the veteran was with the 314th Field 
Maintenance Squadron, stationed in Taiwan, during his second 
TDY. 

In view of the foregoing, the Board finds that the RO should 
attempt to verify the veteran's alleged stressors with the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Unit Records Research (CURR)) or other appropriate federal 
entities.  The RO should provide the JSRRC with a summary of 
the veteran's alleged stressors, and a copy of the veteran's 
completed PTSD questionnaire in addition to copies of his 
personnel records on file, to include his DD Form 20 and DD 
Form 214.  In this regard, the Board notes that corroboration 
of a stressor does not expressly require confirmation of 
every detail alleged, including the veteran's personal 
participation in the event described, whereas evidence 
indicating that he was a witness to the event or that 
otherwise establishes the likelihood of his presence may be 
sufficient. See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).

Thereafter, if any of the alleged stressors can be confirmed, 
the RO should schedule the veteran for a VA PTSD examination 
to determine whether he currently has PTSD related to a 
verified in-service stressor(s).   See 38 U.S.C.A. § 5103A); 
38 C.F.R. § 3.159(c)(4).  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in a denial of the claim. See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file a copy of any 
notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes treatment records from the West Haven 
VA Medical Center (VAMC) and the Stamford CBOC dated from 
September 2002 to June 2006. The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA medical records 
from September 1968 to September 2002, and from June 2006 to 
the present, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

Additionally, documents of record indicate that the veteran 
receives disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also, Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal. 
The RO should also invite the veteran to submit all pertinent 
evidence in his possession.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations. Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the West 
Haven VAMC and Stamford CBOC copies of 
all outstanding records of psychiatric 
evaluation and/or treatment of the 
veteran, from September 1968 to September 
2002 and from June 2006 to the present.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should request from SSA a copy 
of its determination on the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claim 
for service connection for PTSD.  The 
letter should include a summary of the 
pertinent evidence currently of record, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim for service connection for PTSD.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The veteran should also be notified that 
he may obtain and submit lay or "buddy" 
statements in order to help substantiate 
his alleged stressor(s).

The RO should also specifically request 
that the veteran furnish authorization to 
enable the VA to obtain all records of 
his psychiatric treatment and evaluation 
from the following non-VA providers: 
Fairfield Hills Hospital 
outpatient/inpatient records from 
September 1968 to the present; Norwalk 
Hospital from September 1968 to the 
present, Stamford Hospital outpatient and 
inpatient records from September 1968 to 
the present, to specifically include 
individual therapy records at the 
Stamford Methadone program in the early 
1970s and inpatient records from 
September 2002; and Drs. Vietorisz and 
Bodjedi associated with PrimCare Medical, 
from May 2005 to the present.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  The RO should attempt to 
independently verify the veteran's 
claimed in-service stressors by 
contacting the JSRRC and any other 
appropriate federal entity.   In doing 
so, the RO should review information from 
the PTSD questionnaire the veteran 
submitted in April 2006, his August 2006 
hearing transcript, and reports by the 
veteran as noted in private, Vet Center, 
and VA treatment records and provide the 
JSRRC with a description of the veteran's 
alleged stressors, in addition to copies 
of his personnel records on file.

If JSSRC's research of available records 
for corroborating evidence leads to 
negative results, the RO should notify 
the veteran and his representative, and 
afford them the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSSRC.

6.  If, and only if, the claimed 
stressor(s) is(are) verified, the RO 
should schedule the veteran for a VA PTSD 
examination. The entire claims file, to 
include a copy of this REMAND, should be 
made available to the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  

The examiner should be expressly informed 
of the verified stressor(s).  The 
examiner should also be informed that 
only the specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service 
event(s) has resulted in PTSD.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

If a diagnosis of PTSD is made by the 
examiner, he or she should provide an 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) the veteran has PTSD 
due to a confirmed stressor from service, 
and identify the specific stressor(s).

If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any such 
diagnosed psychiatric disorder was caused 
by military service.  

In providing the above opinions, the 
examiner is particularly requested to 
address Dr. Reinberg's comments in her 
April 1996 letter.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).


9.  After completion of the above and any 
additional development deemed necessary,  
the RO should readjudicate the claim for 
service connection for PTSD.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



